DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 20060164130.
 


    PNG
    media_image1.png
    708
    1035
    media_image1.png
    Greyscale

	Regarding claim 1, Yoshida discloses a device (fig. 1), comprising: 
a first well cell (as labeled by examiner above) having a first P-type metal-insulator-semiconductor (MIS) device with a first N-well 1 and a first N-type MIS device with a first P-well 2 (par [0022]); 
a second well cell (as labeled by examiner above) having a second PMIS device with a second N-well 1 and a second NMIS device with a second P-well 2 in complementary relationship with the first N-well 1 and the first P-well 2 of the first well cell (par [0022]); and 
a bridge cell disposed between the first well cell and the second well cell, the bridge cell having multiple N-wells disposed in diagonally opposing corners that adjoin the first N-well and the second N-well (as labeled by examiner above), the bridge cell having a continuous (as labeled by examiner above - being in immediate connection or spatial relationship) P-well that adjoins the first P-well and the second P-well.

However, it would have been obvious to form a device Yoshida comprising MOSFET instead of MISFET in order to use oxide insulator as a gate oxide for the FET in order to obtain a desired threshold voltage.

    PNG
    media_image2.png
    668
    1089
    media_image2.png
    Greyscale
 Regarding claim 11 (fig. 1 and par [0022]), Yoshida discloses a device, comprising: 
a first well structure having a first P-type metal-oxide-semiconductor (MIS) device with a first N-well and a first N-type MIS device with a first P-well; 
a second well structure having a second PMIS device with a second N-well and a second NMIS device with a second P-well reciprocally disposed with respect to the first N-well and the first P-well of the first well structure; and Page 3PATENT 

Yoshida does not disclose that the device comprising MOS device as claimed. Note that MISFET and MOSFET are interchangeable as FET, and choosing oxide instead of other type of insulator would change MISFET to MOSFET.
However, it would have been obvious to form a device Yoshida comprising MOSFET instead of MISFET in order to use oxide insulator as a gate oxide for the FET in order to obtain a desired threshold voltage.


    PNG
    media_image3.png
    608
    1135
    media_image3.png
    Greyscale



Regarding claim 16 (fig. 1 and par [0022]), Yoshida discloses a device, comprising: 
a well cell having a first P-type metal-insulator-semiconductor (MIS) device with a first N-well and a first N-type MIS device with a first P-well;
Page 4PATENTAtty. Dkt. No. ARMO220(P05685US.family)a flipped well cell having a second PMOS device with a second N-well and a second NMIS device with a second P-well in complementary relationship with the first N-well and the first P-well of the well cell; and 
a bridge cell disposed between the well cell and the flipped well cell, the bridge cell having multiple P-wells disposed in diagonally opposing corners so as to adjoin the first P-well and the second P-well, the bridge cell having a continuous N-well that adjoins the first N-well and the second N-well.
Yoshida does not disclose that the device comprising MOS device as claimed. Note that MISFET and MOSFET are interchangeable as FET, and choosing oxide instead of other type of insulator would change MISFET to MOSFET.
However, it would have been obvious to form a device Yoshida comprising MOSFET instead of MISFET in order to use oxide insulator as a gate oxide for the FET in order to obtain a desired threshold voltage.

Regarding claim 2, fig. 1 of Yoshida (as labeled by examiner above) discloses wherein the second N-well and the second P-well of the second well cell are reciprocally disposed in orientation with respect to the first N-well and the first P-well of the first well cell.


    PNG
    media_image4.png
    422
    988
    media_image4.png
    Greyscale


Regarding claim 3, fig. 1 of Yoshida discloses wherein the multiple N-wells include a third N-well disposed adjacent to the first N-well of the first well cell and a fourth N-well disposed adjacent to the second N-well of the second well cell (see the zig-zag arrow as labeled by examiner above).

Regarding claim 4, fig. 1 of Yoshida discloses wherein the bridge cell has a gap region that provides an area of separation between the third N-well and the fourth N-well.

Regarding claim 5, fig. 1 of Yoshida discloses wherein the bridge cell has a-the continuous P-well region (see all P-well are connected) that provides an area of continuity between the third N-well and the fourth N-well.

Regarding claim 6, fig. 1 of Yoshida discloses wherein the bridge cell has integrated well ties formed as an integral part of the third N-well and the fourth N-well.



Regarding claim 8, Yoshida discloses claim 3. Yoshida does not disclose wherein the first N-well, the second N-well, the third N-well and the fourth N-well are N-type implant regions.
Applicant’s claim does not distinguish over the Yoshida reference regardless of the process used to form the first N-well, the second N-well, the third N-well and the fourth N-well are N-type regions because only the final product is relevant, not the process of making such as “implant”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 9, fig. 1 of Yoshida discloses wherein: the first well cell has the first P-well disposed opposite to the first N-well, and the second well cell has the second P-well disposed in complementary relationship with the first P-well of the first well cell.


Yoshida does not disclose that the first N-well, the second N-well, the third N-well and the fourth N-well are N-type implant regions.
Applicant’s claim does not distinguish over the Yoshida reference regardless of the process used to form the first N-well, the second N-well, the third N-well and the fourth N-well are N-type implant regions because only the final product is relevant, not the process of making such as “implant”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
	

    PNG
    media_image5.png
    188
    877
    media_image5.png
    Greyscale



Regarding claim 13, fig. 1 of Yoshida discloses wherein the third well structure has the at least one continuous P-well that provides an area of continuity between the third N-well and the fourth N-well.

Regarding claim 14, fig. 1 of Yoshida disclose wherein the third well structure has integrated well ties formed as an integral part of the third N-well and the fourth N-well.

Regarding claim 15, fig. 2 of Yoshida discloses wherein the third well structure has well contacts (source and drain) formed on the third N-well and the fourth N-well, and it would have been obvious to form a device wherein the third well structure has a conductive line that electrically couples the well contacts together in order to provide source and drain line to the MISFET.

Regarding claim 17, fig. 1 of Yoshida discloses wherein the multiple P-wells include a third P-well disposed adjacent to the first P-well of the well cell and a fourth P- well disposed adjacent to the second P-well of the flipped well cell.



Regarding claim 19, fig. 1 of Yoshida discloses wherein the bridge cell has the continuous N-well region that provides an area of continuity between the third P-well and the fourth P-well.

Regarding claim 20, fig. 1 of Yoshida discloses wherein: the bridge cell structure has integrated well ties along with well contacts (source and drain contacts) formed as an integral part of the third P-well and the fourth P-well, and it would have been obvious to form a device wherein the bridge cell structure has a conductive line that electrically couples the well contacts together in order to provide source and drain line to the MISFET.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829